Case 1:20-bk-11006-VK        Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36              Desc
                              Main Document    Page 1 of 12


  1   DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                              SAN FERNANDO VALLEY DIVISION
11

12

13
      In re:                                          Case No.: 1:20-bk-11006-VK
14
      LEV INVESTMENTS, LC,                            Chapter 11
15

16             Debtor and Debtor in Possession.
                                                      OPPOSITION TO MOTION TO
17                                                    DISQUALIFY DEBTOR AS A DEBTOR IN
                                                      POSSESSION AND TO DISQUALIFY CASE
18                                                    AS A CHAPTER SUBCHAPTER V CASE;
                                                      DECALRATION OF DMITRI
19                                                    LIOUDKOUSKI IN SUPPORT THEREOF
20
                                                      [Evidentiary Objections filed concurrently
21                                                    herewith]

22                                                    Hearing:
                                                      Date: July 16, 2020
23                                                    Time: 1:30 p.m.
24                                                    Place: Courtroom “301”
                                                             21041 Burbank Boulevard
25                                                           Woodland Hills, California 91367

26

27

28


                                                  1
Case 1:20-bk-11006-VK       Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36                 Desc
                             Main Document    Page 2 of 12


  1           Lev Investments, LLC, the debtor and debtor in possession in the above-captioned

  2   chapter 11 bankruptcy case (“Debtor”), hereby files its Opposition to the Motion To Disqualify

  3   Debtor As A Debtor In Possession And To Disqualify Case As A Chapter Subchapter V Case

  4   (the “Motion”) filed by The Sands Law Group, APLC (“Sands Law”).

  5          Sands Law was hired by Gina Lisitsa, Debtor’s former counsel, as an appearance attorney

  6   related to a case that Ms. Lisitsa was prosecuting on behalf of the Debtor. Sands Law was paid

  7   for its appearance services. As a result, the Debtor believes that Sands Law holds no valid claim

  8   against the Debtor. Counsel for the Debtor has requested that Sands Law turn over to the Debtor

  9   any engagement agreements, accounting of bills issued and funds received and time records and

10    bills. Sands Law has refused to do so.

11           In addition to the foregoing, the Debtor filed its evidentiary objections to the Declaration

12    of Thomas Sands, which is the only declaration filed in support of the Motion. Subject to the

13    foregoing, and without delving into the myriad of baseless and false accusations, which are not

14    supported by evidence and are irrelevant to these proceedings other than to attempt to muddy the

15    waters and paint a false picture of the Debtor and its manager, the Debtor submits that no

16    “cause” has been show to grant the Motion.

17

18                                                     I.

19                                             LEGAL BASIS

20           The debtor, as debtor in possession, remains in possession of assets of the estate unless

21    the Debtor is removed under 11 U.S.C. § 1185(a). 11 U.S.C. § 1186(b). A sub V debtor in

22    possession has the rights, powers, and duties of a trustee that a standard chapter 11 debtor in

23    possession has, including the operation of the debtor’s business. 11 U.S.C. § 1184.

24           11 U.S.C. § 1185(a) provides for removal of a debtor in possession, for cause, on request

25    of a party in interest and after notice and hearing. “Cause” includes “fraud, dishonesty,

26    incompetence, or gross mismanagement of the affairs of the debtor, either before or after the date

27

28


                                                   2
Case 1:20-bk-11006-VK         Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36           Desc
                               Main Document    Page 3 of 12


  1   of commencement of the case.” This language is identical to § 1104(a)1, which provides for

  2   appointment of a trustee in a standard or non-sub V chapter 11 case, and to § 1204(a), which

  3   provides for removal of the debtor in possession in a chapter 12 case.

  4            “Cause” for appointment of Chapter 11 trustee must be established by clear and

  5   convincing evidence, and not just by preponderance of the evidence; debtor's presumptive right

  6   to maintain possession over the reorganizing business is an important interest justifying the

  7   heightened standard of proof. In re Munoz, 544 B.R. 266 (Bankr.D.P.R. 2016), affirmed 553

  8   B.R. 179, affirmed 866 F.3d 487; In re Colorado-Ute Elec. Ass'n, Inc., 120 B.R. 164

  9   (Bankr.D.Co.1990) (Burden is on party moving for appointment of Chapter 11 trustee to show

10    by clear and convincing evidence that there is cause to appoint trustee); In re Paolino, 53 B.R.

11    399 (Bankr. E.D.Pa. 1985) (There is a “strong” presumption against appointment of a Chapter 11

12    trustee; factual averments governing appointment of trustee must be proved by clear and

13    convincing evidence rather than by the more common standard of preponderance of the

14    evidence).

15             As discussed below, while Debtor submits that Sands Law has offered absolutely no

16    credible evidenced-based “cause” for the relief requested, certainly, no “cause” has been shown

17    to support removing the Debtor based on a “clear and convincing” standard.

18

19                                                      II.

20                NO “CAUSE” EXISTS TO WARRANT REMOVAL OF THE DEBTOR

21             The Motion contains numerous rhetoric and inflammatory statements by Sands Law with

22    respect to the Debtor and its manager. Other than personal rants of Mr. Sands, no evidence has

23    been offered to support such “allegations”. Once parsed down to the core, it appears that Sands

24    Law disagrees with certain disclosures and schedules of the Debtor. While none of the assertions

25    result in “cause”, the Debtor nevertheless addresses them hereinbelow.

26             The Motion asserts that listing “LDI Ventures and Landmark Land, which are entities

27
      1
          Section 1104 does not apply in a sub V case. 11 U.S.C. § 1181(a).
28


                                                    3
Case 1:20-bk-11006-VK        Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36               Desc
                              Main Document    Page 4 of 12


  1   controlled by Lioudkovski and which operate from the same residential address as Lioudkovski

  2   lives, reveals the badges of fraud common to those who lack more fiber to ever be a viable DIP.”

  3   See Motion at page 8, lines 26-28. As testified at the 11 U.S.C. § 341(a) meeting of creditors,

  4   and the accompanying declaration, the foregoing entities are insiders of the Debtor. There is no

  5   dispute. And there is no prohibition against insiders being creditors of a debtor. This is not a

  6   basis to displace the Debtor.

  7          The Motion next argues that “listing the two entities as part of the 20 largest unsecured

  8   creditors dilutes the recovery of the honest creditors owed money like the undersigned.” See

  9   Motion at page 9, lines 4-5. While it is true that more debt, by definition, results in dilution of

10    recovery, that is simply a mathematical concept and not “cause” to displace a debtor. Contrary

11    to Sands Law’s implication, there is no evidence or support for the attempt to suggest that assets

12    were transferred to the “insiders” for “inadequate or nonexistent consideration.” See Motion at

13    page 9, lines 6-7. A creditor claim is based on a debt owed to a creditor. That is the case herein.

14    Of course, Sands Law and others have the right to investigate the nature, validity and extent of

15    any claims asserted against the estate.

16           The Motion further argues that the Debtor “fails to disclose the Riverside property.” See

17    Motion at page 10, line 15. It is accurate that the Debtor did not disclose the Riverside Property.

18    The reason for the foregoing is that the Debtor does not own the Riverside Property. Rather, due

19    to a faulty foreclosure sale pre-petition, the Debtor rescinded the trustee’s deed on May 29, 2020,

20    as a result of which the Debtor only holds a note receivable on such property. That note

21    receivable is disclosed in Schedule B.

22           The Motion goes on to suggest that a trustee should be appointed because the Debtor did

23    not pay property taxes with respect to the Sherman Oaks property. See Motion at page 10, lines

24    16-17. The Motion is accurate that property taxes are outstanding, as also disclosed in Schedule

25    D. Certainly, an outstanding debt does not constitute “cause” to displace a debtor. If this would

26    constitute “cause”, every bankruptcy would warrant a trustee.

27           The Motion permeates with the overarching argument that the Debtor does not speak,

28


                                                   4
Case 1:20-bk-11006-VK       Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36                 Desc
                             Main Document    Page 5 of 12


  1   read or write English, as a result of which, he cannot execute declarations absent a certification

  2   of an interpreter and his executions are a fraud. See e.g. Motion at page 10, lines 18-20; page 11,

  3   lines 9-13. The only authority cited in the Motion is how to properly introduce translations,

  4   which is inapplicable herein. As the Debtor testified at his 11 U.S.C. § 341(a) meeting of

  5   creditors, he obtains assistance from Google Translate, counsel and others if he has questions or

  6   does not understand certain concepts or terms. However, the Debtor is competent and knows

  7   what he is testifying to under oath and properly executed all declarations and affidavits in this

  8   case.

  9           The next section of the Motion argues that the Debtor does not qualify as a Subchapter V

10    debtor because, according to Sands Law, if one really considers the potential exposure to liability

11    in the various lawsuits that the Debtor is a party to, the total debt may be in excess of the limit.

12    See Motion at page 12, lines 20-22. Such a statement lacks foundation or basis of any kind.

13    Absolutely no rational reason or explanation has been offered for such a bold and conclusory

14    statement. A response does not appear warranted other than reference to 11 U.S.C. § 1182(1)(A)

15    which defines a debtor as “a person engaged in commercial or business activities (including any

16    affiliate of such person that is also a debtor under this title and excluding a person whose primary

17    activity is the business of owning single asset real estate) that has aggregate noncontingent

18    liquidated secured and unsecured debts as of the date of the filing of the petition or the date of

19    the order for relief in an amount not more than $7,500,000 (excluding debts owed to 1 or more

20    affiliates or insiders) not less than 50 percent of which arose from the commercial or business

21    activities of the debtor . . ..” The Debtor’s noncontingent liquidated secured and unsecured debts

22    are less than the statutory limit. The Debtor qualifies for a Subchapter V designation.

23

24                                                     III.

25                                             CONCLUSION

26            The Motion makes it clear that Mr. Sands is unhappy with pre-petition communication or

27    relationship between Sands Law and the Debtor. However, that is not sufficient to displace the

28


                                                   5
Case 1:20-bk-11006-VK       Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36            Desc
                             Main Document    Page 6 of 12


  1   Debtor and appoint a trustee.

  2          WHEREFORE, based on the foregoing, the Debtor respectively requests that the Court

  3   deny the Motion in its entirety and grant such further and additional relief as the Court deems

  4   just and proper.

  5   Dated: July 2, 2020                        LEVENE, NEALE, BENDER, YOO
  6                                                   & BRILL L.L.P.

  7                                              By:     /S/ David B. Golubchik
                                                         DAVID B. GOLUBCHIK
  8                                                      JULIET Y. OH
                                                         LEVENE, NEALE, BENDER,
  9
                                                         YOO & BRILL L.L.P.
10                                                       Proposed Attorneys for Chapter 11 Debtor
                                                         and Debtor-in-Possession
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 6
Case 1:20-bk-11006-VK           Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36               Desc
                                 Main Document    Page 7 of 12


  1                             DECLARATION OF DMITRI LIOUDKOUSKI
  2             I, DMITRI LIOUDKOUSKI, hereby declare as follows:

  3             1.       I am the Manager of Lev Investments, LLC, the debtor and debtor-in-possession

  4   herein (the “Debtor”), and I am therefore familiar with the financial affairs of the Debtor. I have

  5   personal knowledge of the facts set forth below and, if called to testify as a witness, I could and

  6   would competently testify thereto.

  7             2.       I am an immigrant from Russia and now live in the United States. I am a U.S.

  8   citizen. My English comprehension skills are poor. I am able to read very slowly. When I have

  9   questions about certain terms, I use Google Translate or ask someone for assistance. In this case,

10    I have asked people around me to translate certain words or phrases that I did not understand.

11    Similarly, my bankruptcy counsel, David Golubchik, is fluent in Russian and has been able to

12    assist me if I have any questions. However, when I sign a declaration or affidavit, I make sure

13    that I understand it and agree with it before I sign it.

14              3.       When I am in a stressful situation or one that does not allow me sufficient time to

15    understand words or phrases in English, I use an interpreter. Here, at the Debtor’s meeting of

16    creditors, I requested an interpreter. All my testimony at the meeting was true and correct.

17              4.       I am the manager of the Debtor. My wife, who resides out of the country, is the

18    sole member of the Debtor.

19              5.       Prior to the bankruptcy filing, my former counsel, Gina Lisitsa, advised me that

20    she is hiring Mr. Sands as an appearance attorney for litigation she was pursuing on the Debtor’s

21    behalf.        To the best of my knowledge, Mr. Sands made appearances.             At Mr. Lisitsa’s

22    instructions, I caused the Debtor to pay to Mr. Sands $250.00 on one occasion, which was

23    delivered through Ms. Lisitsa, and an additional $500.00 on a second occasion, which I

24    personally delivered to Mr. Sands while in court. Other than the foregoing time, I never spoke

25    with Mr. Sands and never saw Mr. Sands. In addition, I learned from Ms. Lisitsa that Mr. Sands

26    wanted the Debtor to hire him for additional work, but the Debtor decided not to hire him. Other

27    than the one email with his engagement agreement in English and Russian, there were no email

28


                                                      7
Case 1:20-bk-11006-VK       Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36              Desc
                             Main Document    Page 8 of 12


  1   or other written communications with Mr. Sands. Mr. Sands was not counsel to the Debtor other

  2   than assisting Ms. Lisitsa with certain appearances.

  3            6.    The Motion makes numerous inappropriate allegations against the Debtor and

  4   against me. I will not respond to those matters that, I am advised, are not relevant to this

  5   proceeding, other to state that numerous statements are false while others are inappropriate

  6   disclosure of attorney-client communications which the Debtor has not waived.

  7            7.    I am the sole member of LDI Ventures, which is also in the business of providing

  8   loans secured by real property. LDI extended a credit line to the Debtor for access to funds when

  9   needed. Based on outstanding loans, LDI is a creditor of the Debtor.

10             8.    One of the loans outstanding by the Debtor is an approximately $2,800,000 loan

11    for an RV park development in Coachella, CA, which the Motion refers to as the Riverside

12    property. Based on borrower default, the Debtor proceeded with foreclosure of the property.

13    The Debtor received incorrect advice on foreclosure from Ms. Lisitsa and foreclosure trustee

14    Mike Kemel, who is an associate or partner of Gina Lisitsa and son of Mariya Ayzenberg. Based

15    on such advice, the Debtor did not conduct the foreclosure sale as required under applicable

16    laws, thereby causing the former owner to commence a lawsuit against, among others, the

17    Debtor. The Debtor rescinded the trustee’s deed upon sale prior to the bankruptcy filing, thereby

18    placing the Debtor back in the shoes of a secured creditor. See Exhibit “A” hereto. The

19    bankruptcy documents disclose this loan.

20             9.    Upon commencement of this bankruptcy case, I reviewed each document that I

21    signed in detail. I discussed any concerns or changes I had with Debtor’s counsel. To the best of

22    my knowledge, the filings are true and correct and fully disclose the Debtor’s assets and

23    liabilities.

24

25

26

27

28


                                                   8
Case 1:20-bk-11006-VK   Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36   Desc
                         Main Document    Page 9 of 12
Case 1:20-bk-11006-VK   Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36   Desc
                        Main Document    Page 10 of 12




                           EXHIBIT “A”
Case 1:20-bk-11006-VK   Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36   Desc
                        Main Document    Page 11 of 12
Case 1:20-bk-11006-VK                Doc 81 Filed 07/02/20 Entered 07/02/20 12:48:36                                      Desc
                                     Main Document    Page 12 of 12
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled OPPOSITION TO MOTION TO DISQUALIFY
 3   DEBTOR AS A DEBTOR IN POSSESSION AND TO DISQUALIFY CASE AS A CHAPTER
     SUBCHAPTER V CASE; DECALRATION OF DMITRI LIOUDKOUSKI IN SUPPORT THEREOF will be
 4   served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
     and (b) in the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On July 2, 2020, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
         •     Katherine Bunker kate.bunker@usdoj.gov
 9       •     John Burgee jburgee@bandalaw.net
         •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
10             C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
         •     James R Felton jfelton@gblawllp.com, nknadjian@gblawllp.com
11       •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
         •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
12       •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
         •     Michael Shemtoub michael@lexingtonlg.com
13       •     David A Tilem davidtilem@tilemlaw.com,
               DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
14             DianaChau@tilemlaw.com
         •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
15
     2. SERVED BY UNITED STATES MAIL: On July 2, 2020, I served the following persons and/or entities
16   at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and
     correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
17   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
18
     None.
19
                                                                             Service information continued on attached page
20
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
21   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on July 2, 2020, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
22   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
23
     None.
24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
25   true and correct.
26    July 2, 2020                     Stephanie Reichert                               /s/ Stephanie Reichert
      Date                             Type Name                                        Signature
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
